department of the treasury internal_revenue_service feb23 sass tax exempt and government entites division release number release date uil code dollar_figure oae taxpayer_identification_number person to contact id contact numbers voice fax certified mail - return receipt requested dear‘ in a determination_letter dated september1 xx you were held to be exempt from federal_income_tax under sec_501 cx7 of the internal_revenue_code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 cx7 of the code accordingly your exemption from federal_income_tax is revoked effective january xx adverse determination_letter with regard to your status under sec_501 of the code this is a final we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are therefore required to file form_1120 u s_corporation income_tax retum for the years ended december 20xx and 20xx with the ogden service_center for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legaily correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may cail toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely renee b wells acting director eo examinations form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx 2cxx please note that this is not a final report this report is subject_to review by our mandatory review staff who may modify it issue whether the tax exempt status of an organization that operates a sportsmans club and engages in activities with the general_public should be revoked brief explanation of facts the club is limited to members only involved in conservation of the environment and protection of sportsmens interests the club is located on the second level of a building in downtown the club has a pool room a small bar about bar stools and tables a small kitchen and a meeting room about 12’ x 20‘ only members are allowed in the facility as each has a key to it the crowd there are no hunting or fishing areas here the club maintains a hunting camp for its members near this is a camp only and is used only by the members at no charge it is open monday through friday for about six hours or less depending on the majority of the club’s income is generated through bar sales dollar_figure space to three businesses on the ground level of the facility and rental of building a non member use test was performed based on records provided by the club this test resulted in non member use of limited to in 20xx in 20kx and in 20kx a non member income test was also performed this test resulted in nonmember income of limited to in 20xxx in 2uxx and in 20kx law sec_1 b a club which engages in business such as making ils social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non profitable purposes and is not exempt under sec_50 a solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption form acrev c-cay department of the treasury - internal_revenue_service page -1- department of the ‘preasury - intemal revenue service ke ‘orm 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx p l social clubs are permitted tu receive a certain amount of income from the general_public and investments substantially_all was substituted for exclusively in sec_501 the following table explains the consequences of receiving income from outside of the club membership if the organization then receive sec_35 of its receipts from investments the organization may maintain its exemption under sec_501 cx7 receives no more than of its gross_receipts from nonmember - under sec_501 use of club facilities and or services ‘the organization may maintain its exemption receive sec_35 of its gross_receipts from outside its membership and no_ under sec_501 more than of its gross_receipts are derived from nonmember use of club facilities the organization may maintain its exemption exceeds the and or limitations ‘the organization may maintain its exempt status if i can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other nonprofitable purposes revrul_60_324 1960_2_cb_173 use by outside organizations-a social_club exempt from federal_income_tax under sec_501 may lose its exemption if it makes its club facilities available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt_purpose revrul_69_220 1969_1_cb_154 a social_club that receives a substantial portion of its income from the rental of property and uses such income to defray operating_expenses and to improve and expand its facilities is not exempt under sec_501 c7 of the code form 886-arev department of the treasury - internal_revenue_service page -2- borm a department of the treaspry inrernal revenue service name of taxpayer explanation of items schedule no or exhibit year period ended 2cxx 2gxx rey rul 1966_1_cb_146 holds a social_club not exempt as an organization described in sec_501 where it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments it owns rey proc c b nonmember use of facilities guidelines and recordkeeping requirements-revenue procedure describes the record-keeping requirements for social clubs exempt under sec_501 cx with respect to nonmember use of their facilities it sets forth guidelines for determining the effect of gross_receipts derived from public use of the club’s facilities on exemption and liability for unrelated_business_income_tax solicitation of the general_public to utilize club facilities will disqualify the social_club for tax exemption keystone automobile club v commissioner 345_f2d_52 polish american club inc v commissioner 33_tcm_925 pittsburgh press club vy united_states f 2d pincite in 536_f2d_572 579_f2d_751 and 615_f2d_600 the court found that a substantial portion of the club’s total gross_receipts was from nonmember use of club facilities determined to be between of gross_income this indicated to the court that the club was engaged in business with the general_public government’s position based on the facts of the examination the organization does not qualify for exemption because it over of it’s income is derived from non member sources for the last three years the organization is not being operated exclusively for pleasure recreation or social purposes if the club exceeds the test it will maintain its exempt status only if it can show through facts and circumstances that substantially_all of its activities are for pleasure recreation and other non profitable purposes facts and circumstances show that for the years of 20xx through 20xxx the club has derived of its income from non member sources form a riev depactment of the treasury - internal_revenue_service page -3- e ‘orm a department of the 'lreasury - intemal revenue service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked form acrev deparunent of the treasury - internal_revenue_service page -4-
